DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I claims 1-12 in the reply filed 10 August 2022  where claims 13-31 are cancelled without prejudice or disclaimer with the right to reintroduce the canceled claims in one or more divisional applications at a later date reserved is acknowledged.  

Status of Claims
The claim set filed 10 August 2022 including pending claims 1-12 has been considered on the merits. Claims 1-12 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al (European Publication 1 021 354).
Regarding claim 1,  Igarashi et al (European Publication 1 021 354) teaches  a concentration device (referred to a wipe inspecting instrument in [0021]) , comprising: 
a main chamber (referred to as a sealed chamber 88 in [0079]); 
a solution chamber (referred to as a reactive reagent container 3 in [0032]) containing a solution (e.g. a reactive reagent 24 , see [0067]); 
a flow controller (referred to as a seal material 22 in [0033]) that closes fluid communication between the solution chamber and the main chamber; and 
a sample collector (referred to as a swab 9 in [0024]).
Regarding claim 4, Igarashi teaches the concentration device of claim 1, wherein the solution chamber (i.e. container 3) is movable relative to the main chamber (88) (see [0033]).
Regarding claim 7, Igarashi teaches the concentration device of claim 4, wherein movement of the solution chamber (i.e. container 3)  relative to the main chamber (88) causes the flow controller to open fluid communication between the solution chamber and the main chamber (see [0033]).
Regarding claim 9, Igarashi teaches the concentration device of claim 1, wherein the solution chamber is coupled to the main chamber (see Figures 1-2)
Regarding claim 10, Igarashi teaches the concentration device of claim 9, wherein the solution chamber is directly coupled to the main chamber (see Figures 1-2).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Publication 2015/0165114). 
Regarding claims 1 and 3, Wang teaches the concentration device (referred to as a specimen processing device) wherein the flow controller (referred to as a valve 200 in [0058]) comprising a valve (see Figures 13-17 of Wang where the valve (200) controls the flow between a solution chamber (104) containing a solution (102) and a main chamber (300).
Claims 1, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebesu (US Patent 6,652,807).
Regarding claim 1, 9 and 11, Ebesu teaches a concentration device (referred to as an "apparatus for collecting and concentrating analytes" in column 1 lines 8-12), comprising: 
a main chamber (referred to as a central body 2, see Figures 1 and 2B); 
a solution chamber (referred to as an end cap 16, see Figures 1 and 2A ) containing a solution (e.g. liquid reagent 26); 
a flow controller (referred to as a seal 22) that closes fluid communication between the solution chamber (16) and the main chamber (2); and 
a sample collector (referred to as fish coring tube 10, see column 6 lines 63-67) wherein the solution chamber is coupled to the main chamber via threads (see the Figures 1, 2A and 2, which illustrates the grooved extensions (20) on the cap (16) and the corresponding external grooves (14) on the central body (2)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 1 in view of Goodfield (International Publication WO 1997023596).
Regarding claim 2, teaches the concentration device of claim 1.
Igarashi does not explicitly teach a concentration device including a flow controller comprising a membrane.
In the analogous art of providing sampling and assay devices, Goodfield teaches “a sampling and assay device, comprising a tubular enclosure provided adjacent one end thereof with one or more transverse barriers to form separate compartments for respective chemical components, and a swab having its head at least partially disposed within a cap-shaped shuttle, the swab being arranged for movement longitudinally of said tubular enclosure to correspondingly displace the shuttle and rupture said barrier or barriers in order to mix said chemical components” and claim 2, which recites “said barrier comprises a foil membrane”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the membrane of  Goodfield into the instrument disclosed by Igarashi for the benefit of effectively allowing for the controlled rupture of the barrier without obscuring wall of the device (see page 6 lines 5-15, which “to rupture in a controlled manner, so that after rupture they do not obscure the side wall of the device, through which any light emission is to be observed” which is desirable in Igarashi, see [0041] of Igarashi).
Claims 5-6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 4 and 7 above further in view of O’Connor (US Publication 2005/0084842).
Regarding claim 5, Igarashi teaches the concentration device of claim 4.
Igarashi doesn’t teach a concentration device having a solution chamber rotatable relative to the main chamber.
In the analogous art of providing diagnostic test devices O’Connor teaches a diagnostic device including a solution chamber (referred to as a regent chamber 76 in [0070]) and a main chamber (which corresponds to the space surrounded by specimen sample self 58 in Figures 3A and 4A) (see [0070], which recites “As the reagent chamber component 70 (outer portion) is rotatable in a 360 degree fashion, or some degree less than a full circle, the reagent chamber(s) 76 of the reagent chamber component 70, either aligns with the opening 56 of the U-shaped core 50, or alternatively is blocked by some portion of the exterior wall 53 of the U-shaped component 50” and [0065], which recites “a reagent chamber 70 […] rotatable with respect to the barrel component 60”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rotation disclosed by O’Connor into the relative movement between the two chambers disclosed by Igarashi for the benefit of efficiently delivering reagents to a specimen testing chamber (see abstract, which recites “[t]he reagent dispensing cap component includes barrel, reagent chamber, and results window subcomponents, and delivers one or more selected reagents to a specimen testing chamber for contacting the collected specimen, upon the rotation of the reagent chamber component”).
In addition, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc. (see MPEP § 2143, A.).
Regarding claim 6, the combination of Igarashi and O’Connor teaches the concentration device of claim 5, wherein rotation of the solution chamber relative to the main chamber causes the solution chamber to move towards the main chamber (see abstract of O’Connor, which recites “[t]he reagent dispensing cap component includes barrel, reagent chamber, and results window subcomponents, and delivers one or more selected reagents to a specimen testing chamber for contacting the collected specimen, upon the rotation of the reagent chamber component”).
Regarding claim 8, Igarashi teaches the concentration device of claim 7.
Igarashi does not teach a concentration device having a movement comprising rotational movement.
In the analogous art of providing diagnostic test devices O’Connor teaches a diagnostic device including a solution chamber (referred to as a regent chamber 76 in [0070]) and a main chamber (which corresponds to the space surrounded by specimen sample self 58 in Figures 3A and 4A) (see [0070], which recites “As the reagent chamber component 70 (outer portion) is rotatable in a 360 degree fashion, or some degree less than a full circle, the reagent chamber(s) 76 of the reagent chamber component 70, either aligns with the opening 56 of the U-shaped core 50, or alternatively is blocked by some portion of the exterior wall 53 of the U-shaped component 50” and [0065], which recites “a reagent chamber 70 […] rotatable with respect to the barrel component 60”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rotation disclosed by O’Connor into the relative movement between the two chambers disclosed by Igarashi for the benefit of efficiently delivering reagents to a specimen testing chamber (see abstract, which recites “[t]he reagent dispensing cap component includes barrel, reagent chamber, and results window subcomponents, and delivers one or more selected reagents to a specimen testing chamber for contacting the collected specimen, upon the rotation of the reagent chamber component”).
In addition, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc. (see MPEP § 2143, A.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 1 above further in view of Blacklin et al (US Publication 2011/0318243).
Regarding claim 12, Igarashi teaches the concentration device of claim 1, 
Igarashi doesn’t teach a concentration including a sample collector comprising a body and a sampling element, the sampling element being moveable relative to the body.
In the analogous art of providing a sampling device for capturing a material sample from a vessel, Blacklin et al teaches a sample collector (referred to as a sampling device 5 in [0044]) comprising a body (which corresponds to the elongate hollow tube in Figure 2a) and a sampling element (referred to as an extendable capture element 60 in [0046] having a sample capture element 175 see [0086]), the sampling element (i.e. extendable capture element 60) being moveable relative to the body (i.e. elongate hollow tube) (see Figures 2a-2b and [0086], which recites “sample capture element 175 is again ported to allow for purging/venting and to allow for quenching of material samples located in the sample capture pocket 185 thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the extendable capture element 60 on Blacklin into the disclosed by Igarashi for the benefit of “accurately and repeatably capturing a material sample of known volume and of quenching or otherwise processing a sample substantially contemporaneously with sample capture” (see [0007]) (see also [0086]). In addition, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc. (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/          Primary Examiner, Art Unit 1797